DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104. Applicant’s preliminary amendment filed August 6, 2020 has been entered.

Priority
	The instant application has a filing date of July 29, 2020 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on July 29, 2020 and April 7, 2022 have been considered by the examiner.
	
Claim Objections
	Claims 1, 12, and 20 are objected to because of the following informalities: -- “user-defined” -- should be inserted preceding “preference rules” at multiple locations to maintain consistency of terminology throughout the claims. Appropriate correction is required. 
	
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 12-19 is/are drawn to methods (i.e., a process), claim(s) 1-11 is/are drawn to computing platforms (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory media (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 12 and 20) recites/describes the following steps; 
determine…based on historical user activity of a user, a pattern of the user activity; 
identify, based on the pattern of the user activity, one or more anticipated purchase activities of the user; 
determine…based on the one or more anticipated purchase activities of the user, a sales offering by a vendor; 
match…the one or more anticipated purchase activities of the user with the sales offering by the vendor; 
retrieve, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities, one or more user-defined preference rules associated with the purchase activity; 
determine whether the one or more preference rules apply to one or more attributes of the purchase activity; and 
trigger…based on a determination that the one or more preference rules apply to the one or more attributes of the purchase activity, an action associated with the purchase activity

These steps, under its broadest reasonable interpretation, describe or set-forth analyzing historical user activity/transaction data an anticipated purchase activity and trigger an action associated with the anticipated purchase activity (e.g., make a recommendation to the user, provide them with an advertisement/offer, transfer money, etc.) based on user preferences and available offerings, which amounts to a fundamental economic principle or practice and/or a commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 12 and 20 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computing platform comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to…via a computing device…via the computing device” (claim 1)
“at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory…via a computing device…via the computing device” (claim 12)
“one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory, cause the computing platform to…via a computing device…via the computing device” (claim 20)
“via an intelligent virtual assistant” (claims 2, 7, 13, and 18) 
“train the intelligent virtual assistant based on a machine learning model” (claims 8 and 19)
“train a machine learning model” (claims 10  and 11)

The requirement to execute the claimed steps/functions using “a computing platform comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to…via a computing device…via the computing device” (claim 1) and/or “at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory…via a computing device…via the computing device” (claim 12) and/or “one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory, cause the computing platform to…via a computing device…via the computing device” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of  “via an intelligent virtual assistant” (claims 2, 7, 13, and 18) and/or “train the intelligent virtual assistant based on a machine learning model” (claims 8 and 19) and/or “train a machine learning model” (claims 10  and 11) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where computers take the place of human beings (e.g., virtual assistant vs human assistant) and wherein computers learn statistical correlations/models as opposed to humans using pen and paper. Examiner notes that the phrase “machine learning” is broad enough to encompass simplistic mathematical derivations/correlations that humans are capable of performing, and have performed for many decades in the field of advertising, using pen and paper. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-6, 9, and 14-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 9, and 14-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a computing platform comprising: at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to…via a computing device…via the computing device” (claim 1) and/or “at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory…via a computing device…via the computing device” (claim 12) and/or “one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory, cause the computing platform to…via a computing device…via the computing device” (claim 20) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “via an intelligent virtual assistant” (claims 2, 7, 13, and 18) and/or “train the intelligent virtual assistant based on a machine learning model” (claims 8 and 19) and/or “train a machine learning model” (claims 10  and 11)serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 3-6, 9, and 14-17 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 9, and 14-17 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4-6 and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 4 and 15 recite “identify an event of the one or more events that impacts the purchase activity” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. First, the claims previously refer to one or more events that may impact the purchase activity. As such, “an event of the one or more events that impacts” lacks antecedent basis. Second, it appears as if the events are necessarily in the future, and therefore it is unclear how the system could identify one that is known to definitively impact the purchase activity. Therefore, there is insufficient antecedent basis for this limitation in the claims, and the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention. For the purpose of examination, the phrase “identify an event of the one or more events that impacts the purchase activity” will be interpreted as “identify an event of the one or more events that may impact the purchase activity”
	Each of dependent claims 5-6 and 16-17 are similarly rejected by virtue of their dependency on one of these claims.

	Claims 13-15 recite the phrase "the purchase activity." There is insufficient antecedent basis for this limitation in the claims. Claim 12 refers to various purchase activities, including an “anticipated purchase activity”  For the purpose of examination, “retrieving, from a repository of user data and for an anticipated purchase activity of the one or more anticipated purchase activities of the user, one or more user-defined preference rules associated with the anticipated purchase activity; determining whether the one or more preference rules apply to one or more attributes of the anticipated purchase activity; and triggering, via the computing device and based on a determination that the one or more preference rules apply to one or more attributes of the anticipated purchase activity, an action associated with the anticipated purchase activity” recited in claim 12 will be interpreted as being “retrieving, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities of the user, one or more user-defined preference rules associated with the . Doing so will provide proper antecedent basis for “the purchase activity” in claims 13-15, and maintains consistency with the language of claims 1 and 20.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-6, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tumulty et al. (U.S. PG Pub No. 2020/0090261, March 19, 2020 - hereinafter "Tumulty”) in view of Ahmed et al. (U.S. Patent No. 10,346,869, July 9, 2019 - hereinafter "Ahmed”)

With respect to claims 1 and 12, Tumulty teaches a computing platform and a method, comprising;
comprising: at least one processor; (claim 1) ([0022] “data processing hardware and memory hardware”, [0029])
and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (claim 1) ([0022] “data processing hardware and memory hardware”, [0029])
at a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory: (claim 12) ([0022] “data processing hardware and memory hardware…via the network”, [0021], [0025], [0029],  [0060])
determine, via a computing device and based on historical user activity of a user, a pattern of the user activity;  ([0019] “machine learning…model…predicting future events…based on historical…patterns” – therefore the system determines patterns, [0029]-[0030] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…”, [0036]-[0038] “models…machine learning…for identifying trends or patterns in the financial data over time…recognize trends or patterns”)
identify, based on the pattern of the user activity, one or more anticipated purchase activities of the user; [0019] “machine learning…model…predicting future events…based on historical…patterns…anticipated transactions” – therefore the system determines an anticipated purchase activity (i.e., transaction) based on the determined patterns, [0036]-[0038] “identifying trends or patterns in the financial data…determinations of predicted financial transactions…may anticipate that a transaction is going to occur…”, [0040] “anticipate transaction amounts”, [0043] “anticipate…transactions”)
determine, via the computing device and based on the one or more anticipated purchase activities of the user, a sales offering by a vendor; ([0050] – system determines a loan offering (which is a “sales offering” because loans are essentially purchased/sold) by a third-party loan vendor based on the “one or more anticipated purchase activities of the user” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase activity)) 
retrieve, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities, one or more user-defined preference rules associated with the purchase activity; ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory (therefore inherently “from a repository of user data”))
determine whether the one or more preference rules apply to one or more attributes of the purchase activity; and ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the system determines whether the one or more preference rules apply to one or more attributes of the purchase activity (e.g., certainty, amount, etc.))
trigger, via the computing device and based on a determination that the one or more preference rules apply to the one or more attributes of the purchase activity, an action associated with the purchase activity ([0022] “determine an amount of funds to be transferred…may automatically transfer the amount of funds to the financial account” – therefore the system may trigger an action associated with the purchase activity, [0044]-[0046] “may occur automatically…based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory, [0048] notification is another action “associated with the purchase activity”)
Tumulty does not appear to disclose,
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor;
However, Ahmed discloses 
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor (11:1-40 & 13:20-67 system identifies potential sales offerings by the vendor (e.g., loan conversion options, payment options, “financial; products to assist in finances”, savings coupons) by mapping them to the one or more anticipated purchase activities)
Ahmed suggests it is advantageous to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the platform and method of Tumulty to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, as taught by Ahmed, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


With respect to claims 2 and 13, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the action associated with the purchase activity comprises providing, via an intelligent virtual assistant, a recommendation to perform the purchase activity ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to providing, by an intelligent virtual assistant, a recommendation to perform the purchase activity (e.g., purchase a loan) – consistent with Applicant’s own specification, which suggests a variety of interpretations of “purchase activity” and/or the associated “action”)

With respect to claims 3 and 14, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the action associated with the purchase activity comprises making an automatic purchase ([0044]-[0046] “may occur automatically…based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – system may automatically make a purchase of a loan (loans are “purchases” because they require payment per [0049]) that is “associated with the purchase activity” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase)) 

With respect to claims 4 and 15, Tumulty teaches the platform of claim 1 and the method of claim 12;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from one or more external sources of data, one or more events that may impact the purchase activity; ([0030] “financial environment data…external factors…changes in weather”, [0035])
identify an event of the one or more events that impacts the purchase activity, ([0030] “financial environment data…external factors may be recognized as being likely to affect values and/or frequencies of transactions…changes in weather”, [0035] “environmental data…indirectly influence…future transactions…certain types of spending are more likely to occur…increased spending on energy”, [0038])
wherein the action associated with the purchase activity comprises a recommendation that minimizes the impact of the event for the user ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to a recommendation and it is a recommendation to purchase/acquire a loan that will eliminate the anticipated overdraft which may have been made worse (e.g., more expensive energy bill) as a result of the event (change in weather) and therefore that minimizes an impact of the event for the user, see also [0035])


With respect to claims 5 and 17, Tumulty teaches the platform of claim 4 and the method of claim 15;
wherein the one or more external sources of data are artificial intelligence based systems ([0044] “environmental data may be received from third-party data providers…data analytics services, weather services” – therefore the one or more external sources of data are artificial intelligence based system – Examiner notes this limitation is given no patentable weight as what the external source is “based” on has no relevance to the step of data retrieval)


With respect to claims 6 and 16, Tumulty teaches the platform of claim 4 and the method of claim 15;
wherein the event comprises one or more of a weather related event, an employment related event, a geopolitical event, a civic unrest, and a medical event  ([0030] “changes in weather” – weather-related event, [0035] “seasonal trend…warm…weather services” – weather-related event, [0038])


With respect to claim 9, Tumulty teaches the platform of claim 1;
wherein the one or more user-defined preference rules comprise one or more of a preference associated with an automatic loan amount, a secondary funding source, automatic payment options, a designated alternate decision making authority, and preferred communication channels ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the one or more user- defined preference rules comprise at least a preference associated with an automatic loan amount and/or a secondary funding source and/or automatic payment options and/or a designated alternate decision making authority, (e.g., preference indicating approval of taking out an automatic loan amount from a loan provider (which is a “secondary funding source”) and an automatic loan is an “automatic payment option” )

With respect to claim 10, Tumulty teaches the platform of claim 1;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor. cause the computing platform to: train a machine learning model to determine the pattern of the user activity ([0029]-[0032] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…by…constructing…models…funds transaction model may be built”, , [0040]-[0042],  [0019] “machine learning…model…predicting future events…based on historical…patterns”, [0034], [0036])

With respect to claim 11, Tumulty teaches the platform of claim 1;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to identify the one or more anticipated purchase activities of the user ([0036] “training one or more…models…machine learning… determinations of predicted financial transactions…machine learning…””, see also [0040]-[0042] & [0019] & [0034])


 With respect to claim 20, Tumulty teaches one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, at least one physical sensor communicatively coupled to the at least one processor, and memory ([0022] “data processing hardware and memory hardware…via the network”, [0021], [0025], [0029],  [0060]), cause the computing platform to:
determine, via a computing device and based on historical user activity of a user, a pattern of the user activity;  ([0019] “machine learning…model…predicting future events…based on historical…patterns” – therefore the system determines patterns, [0029]-[0030] “receiving financial data…associated with the user…financial transactions that have occurred in the past…various transaction patterns can be identified…”, [0036]-[0038] “models…machine learning…for identifying trends or patterns in the financial data over time…recognize trends or patterns”)
identify, based on the pattern of the user activity, one or more anticipated purchase activities of the user; [0019] “machine learning…model…predicting future events…based on historical…patterns…anticipated transactions” – therefore the system determines an anticipated purchase activity (i.e., transaction) based on the determined patterns, [0036]-[0038] “identifying trends or patterns in the financial data…determinations of predicted financial transactions…may anticipate that a transaction is going to occur…”, [0040] “anticipate transaction amounts”, [0043] “anticipate…transactions”)
determine, via the computing device and based on the one or more anticipated purchase activities of the user, a sales offering by a vendor; ([0050] – system determines a loan offering (which is a “sales offering” because loans are essentially purchased/sold) by a third-party loan vendor based on the “one or more anticipated purchase activities of the user” (e.g., because it is based on the amount of anticipated overdraft which is based on anticipated purchase activity)) 
retrieve, from a repository of user data and for a purchase activity of the one or more anticipated purchase activities, one or more user-defined preference rules associated with the purchase activity; ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – pre-authorization is a user-defined preference rule associated a purchase activity of one or more anticipated purchase activities that is retrieved by the system from memory (therefore inherently “from a repository of user data”))
determine whether the one or more preference rules apply to one or more attributes of the purchase activity; and ([0045] “based on pre-authorization by the user…whenever the threshold overdraft certainty is satisfied” – therefore the system determines whether the one or more preference rules apply to one or more attributes of the purchase activity (e.g., certainty, amount, etc.), [0047] preferences to monitor account apply to attributes  of the purchase activity)
initiate, via an intelligent virtual assistant and based on a determination that the one or more preference rules apply to the one or more attributes of the purchase activity, an interactive session with the user; ([0044] “optionally transmitting a first notification to the user…indicating that an account overdraft…requesting authorization to transfer an amount of funds…to prevent the overdraft” – the transmitted notification is equivalent to providing, by an intelligent virtual assistant, an interactive session with the user)
and trigger, based on the interactive session, an action associated with the purchase activity ([0044]-[0046] transfer/transfer based on the user’s response to the interactive session, [0048] notification is another action “associated with the purchase activity” that is based on the interactive session)
Tumulty does not appear to disclose,
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor;
However, Ahmed discloses 
match, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor (11:1-40 & 13:20-67 system identifies potential sales offerings by the vendor (e.g., loan conversion options, payment options, “financial; products to assist in finances”, savings coupons) by mapping them to the one or more anticipated purchase activities)
Ahmed suggests it is advantageous to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media of Tumulty to include matching, via the computing device, the one or more anticipated purchase activities of the user with the sales offering by the vendor, as taught by Ahmed, because doing so can facilitate the efficient determination of relevant sales offering that are applicable to the one or more anticipated purchase activities of the user which may further aid the user.2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.



	Claims 7, 8, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tumulty in view of Ahmed, as applied to claims 1 and 12 above, and further in view of Waddell et al. (U.S. PG Pub No. 2014/0095285 April 3, 2014 - hereinafter "Wadell”)

With respect to claims 7 and 18, Tumulty and Ahmed teach the platform of claim 1 and the method of claim 12. Tumulty does not appear to disclose,
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; 
providing, to the user, one or more questions in sequential format; 
receiving, from the user, responses to the one or more questions; 
providing, to the user and based on the responses, one or more additional questions; and
receiving, from the user, responses to the one or more additional questions
However, Wadell discloses 
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to determine the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions (Fig 6A & [0120]-[0123] & [0133]-[0136] & [0148] (table) – the predictive/automated shopping assistant (i.e., “intelligent virtual assistant”) establishes an interactive session with the user by presenting them with a sequence/series of questions (wherein certain prompts/questions related to and are in response to responses to previous questions) in order to learn the user-defined preferences which are then used to determine whether the user preferences apply to attributes associated with anticipated purchase activities and ultimately to trigger actions associated with these predicted purchases activities)
Ahmed suggests it is advantageous to include determining the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions, because doing so can facilitate the efficient determination of user preferences which can then be used to automate and/or improve the triggering of actions associated with anticipated purchase activities (Fig 6A & [0120]-[0123] & [0133]-[0136] & [0148] (table)) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media of Tumulty in view of Ahmed to include determining the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions, as taught by Wadell, because doing so can facilitate the efficient determination of user preferences which can then be used to automate and/or improve the triggering of actions associated with anticipated purchase activities.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the media of Tumulty in view of Ahmed to include determining the one or more user-defined preference rules by: establishing, via an intelligent virtual assistant, an interactive session with the user; providing, to the user, one or more questions in sequential format; receiving, from the user, responses to the one or more questions; providing, to the user and based on the responses, one or more additional questions; and receiving, from the user, responses to the one or more additional questions, as taught by Wadell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have recognized that doing so would facilitate the efficient determination of user preferences which can then be used to automate and/or improve the triggering of actions associated with anticipated purchase activities.


With respect to claims 8 and 19, Tumulty teaches the platform of claim 7 and the method of claim 18;
wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train the intelligent virtual assistant based on a machine learning model ([0036] “training one or more…models…machine learning… determinations of predicted financial transactions…machine learning…””, see also [0040]-[0042] & [0019] & [0034])

Although, given the breadth and scope and BRI encompassed by the “intelligent virtual assistant” element and the “training” of this using “machine learning”, Tumulty discloses this feature, the Examiner notes that both Ahmed and Wadell also discloses this feature.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kalaboukis (U.S. PG Pub No. 2020/0380481, December 3, 2020) teaches using ML to analyze transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions

Rubin et al. (U.S. PG Pub No. 2019/0287157, September 19, 2019) teaches analyzing transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions including making an automatic purchase ([0092]-[0095] & [0029] & [0101])

“When AI meets your shopping experience it knows what you buy – and what you ought to buy” (Milford, Michael et al. August 30, 2018 at https://theconversation.com/when-ai-meets-your-shopping-experience-it-knows-what-you-buy-and-what-you-ought-to-buy-101737) teaches using ML to analyze transaction history to predict future transactions and trigger one or more actions associated with the anticipated transactions


	Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621